DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muneishi (US 2020/0275528) in view of Kim (US 2008/0296280) and Park (US 2014/0353304). 
	Muneishi shows the apparatus and method claimed including a housing chamber (25), a plate (1) configured to support a substrate in the housing, a heating member (2) provided in the plate for heating the substrate, a power supply (111) that supplies AC power, and a controller (109) to control the heating member by alternatively turning on and off a control input for controlling the heating member. Also, see para [0108] to [0112]. Muneishi further shows the controller that determines turn-on time of the control input, which is a sum of the unit outputs shown by the time period of T1, that is based on the frequency of the AC power having a voltage waveform as shown in Figure 9. Also, see para [0156]. But, Muneishi does not show the controller that determines a corresponding time point to be the turn-on time of the control unit in response to a sum of the unit outputs using an output ratio of the AC power and a unit pulse time of the AC power as claimed.  
Kim shows an AC power having a cycle wherein turn-on timing of the control  input is based on or using the output ratio of the AC power, which can be between 0 to 100 % of the AC power in a given cycle, and the input pulse time of the AC power which is shown by time intervals (T1) as Figure 1A or time intervals shown by (P1-P5) having equal areas as shown in Figure 4 wherein a sum of the unit outputs shown by the intervals determines a corresponding time point to be the turn-on timing of the control input. Also, see Figures 1A-1C and 4-6. Kim further shows that the control input based on the output ratio of the AC power and the time intervals of the AC power provides a substantially uniform energy changes to the heating member as illustrated in Figure 1D or Figure 7.
Park shows it is known to provide a controller (140) that controls an output power to a heating member wherein an AC power waveform is divided into time intervals of 1/100, which would be a unit pulse time of the AC power as claimed, and adjust power to the heater by controlling current/voltage at each divided time intervals. Also, see para [0062].  
In view of Kim and Park, it would have been obvious to one of ordinary skill in the art to adapt Muneishi with the controller that determines turn-on timing of the control input that depends on an output ratio of the AC power and the unit pulse time/intervals of the AC power wherein a sum of the unit outputs is greater or equal to the unit pulse time, as the sum of the output illustrated by the time period of T1 in Muneishi or the time intervals (P1-P5) of Kim is greater than the unit pulse time, that determines a corresponding time point of the turn-on timing of the control input so that the desired heating output set by the user input is predictably generated. 
With respect to claims 6, 7, 11, 12, 18 and 19, Muneishi and Kim show the turn-on timing of the control input that is based on the sum of the unit outputs, illustrated by the time intervals/periods, and it would have been obvious to repeatedly perform the process of determining the turn-on time when the sum of the output units is less than the unit pulse time in order to meet the desired heating outputs set the user  control input or in consideration of sampling time to predictably achieve the desired heating output.  
With respect to claims 9 and 16, Kim shows the unit interval time (T1 or P1-P5)  as a unit pulse time and as Park shows the interval time that is calculated by the controller that further shows dividing the time intervals including into 1/10, 1/100, or 1/1000 based on the AC frequency of 50 Hz. 
With respect to claims 10 and 17, Muneishi and Kim show a unit output of the AC power as illustrated (see Figure 9 of Muneishi and Figures 4-7 of Kim) wherein the sum of the unit outputs is equal or greater than the unit pulse time/period wherein the controller determines the corresponding time of the turn-on timing based on sum of the unit outputs that which would be greater or equal to the unit pulse time to meet the desired heating output set by the user input.   
Response to Arguments
Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive. 
The applicant argues the prior art does not show the claim recitation of “in response to the sum of the unit outputs being greater than or equal to the unit pulse time, determines a corresponding time point to be the turn-on timing of the control input”. This argument is not deemed persuasive. It is noted that Muneishi shows the sum of the unit output illustrated by the sum of the time intervals T1 that is the turn-on timing of the control unit as well as Kim showing the sum of the time intervals (P1-P5) that shows for the turn-on timing of the control unit wherein as Park shows the time interval such as 1/100 as a unit pulse time, the sum of the time intervals/periods shown by Muneishi or Kim is greater than or equal to the unit pulse time that would provide the desired heating output set by the user input. 
The applicant argues that the divided areas shown in Kim does not illustrate or suggest on/off of the AC power, but it is noted that the divided areas which are shaded (as shown in Figure 4) would illustrate the on-time or turn-on timing as also illustrated in the turning on time interval (T1).  
With respect to Park, it is noted that the unit pulse time is known to be calculated to be 1/100 based on the frequency of 50 Hz wherein the unit pulse time that is calculated as 1/f divided by 2, with f being the frequency, provided 1/100 which is also disclosed in the applicant’s invention. 
Thus, the applicant’s arguments are not deemed persuasive as the applied art is deemed to meet the claimed invention as stated in the ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761